DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
2.	In After Final Consideration Pilot Program 2.0 Request filed on 12/17/2021, claims 1, 29 and 55 have been amended. Claims 6, 9-18, 21-23, 30-46, 48-54 and 56 have been cancelled. Therefore, claims 1-5, 7, 8, 19, 20, 24-29, 47, 55 and 57 are currently pending for the examination.

Response to Amendments
3.	Applicant Remarks Made in an Amendment: see Page 21, filed on 12/17/2021, with respect to claims 1-5, 7, 8, 19, 20, 24-29, 47, 55 and 57 have been fully considered and persuasive. The rejections under 35 U.S.C. 103 of claims 1-5, 7, 8, 19, 20, 24-29, 47, 55 and 57 have been withdrawn.
Claim 9 was objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the office action dated 10/18/2021.
Applicants have amended independent claims 1, 29 and 55 to include the limitations of claim 9, which has been canceled without prejudice or disclaimer. Therefore, claims 1-5, 7, 8, 19, 20, 24-29, 47, 55 and 57 are allowable.



Allowable Subject Matter
4.	In the After Final Consideration Pilot Program 2.0 Request filed on 12/17/2021, claims 1-5, 7, 8, 19, 20, 24-29, 47, 55 and 57 (renumbered as claims 1-18) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the single transmission or reception capability information is reported in a form of a correspondence between predefined resources corresponding to uplink and downlink combination” as amended in combination with other claim limitations as specified in claims 1, 9, 16 and 23.
Note that the first closest prior art, Zhu et al. (US 2018/0110088 A1), hereinafter “Zhu”   teaches: configuring a discontinuous transmission or reception pattern for the terminal device (Fig. 4,  UE-404) and a plurality of network service nodes (Fig. 4,  Access Node-A 402 and Access Node-B-406) corresponding to the terminal device (Fig. 4,  paragraphs [0068], [0069]; DRX/DTX or sub-frame pattern for each connection can be configured by the network and the corresponding pattern) according to the single transmission or reception capability information (Fig. 4, paragraphs [0068], [0069]; a single receiver and single transmitter (1Rx/1Tx), mutually exclusive receiver patterns and transmitter patterns may be assigned for two distinct RAT/connections); and performing single-transmission or reception-mode-based information transmission (Fig. 4, paragraphs [0059], [0068], [0069]; shared transmitter 434  configured to switch between the first transmit schedule TDM-TX-A and the second transmit schedule TDM-TX-B) between the network service node and the terminal device according to the discontinuous transmission or reception pattern (Fig. 4, paragraphs [0059], [0068], [0069]; enable the use of the first transmit schedule to transmit according to the first transmit schedule TDM-TX-A over the first connection-A and similarly, the use of the second transmit schedule TDM-TX-B to transmit  according to the second transmit schedule TDM-TX-B over the second connection-B).
Note that the second closest prior art, Rahman et al. (US 2016/0270139 A1), hereinafter “Rahman” teaches: receiving single transmission or reception capability information from a terminal device (Fig. 4, paragraphs [0061], [0092]; UE indicates that it is capable of single Rx/Tx), wherein the single transmission or reception capability information comprises: information indicating whether the single transmission or reception is supported by the terminal device when the uplink and downlink combination formed by the frequency band is used by the terminal device for the single transmission or reception (paragraphs [0027], [0061], [0092], [0115]-[0116]; indication of UE capable of single Rx/Tx (i.e., single transceiver) for DC (dual connectivity) operation).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the second closest prior art, Rahman teaches: capability of single Rx/Tx (i.e., single transceiver) for DC (dual connectivity) operation for all CA band combinations supported for DC operation (paragraphs [0027], [0115], [0116]). Thus, the prior art of record does not sufficiently teach, suggest or render obvious the claimed limitations as detailed on their entirety.


Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Belghoul et al. (US 2018/0227960 A1) entitled: "5G/LTE DUAL CONNECTIVITY"
• Rastogi (US 2016/0014691 A1) entitled: "METHOD FOR DISCONTINUOUS RECEPTION (DRX) IN DUAL CONNECTIVITY"
•  XU et al. (US 2016/0044743 A1) entitled: "METHOD AND APPARATUS FOR NOTIFYING OF SERVICE RELEASE FOR DUAL CONNECTIVITY WIRELESS COMMUNICATION SYSTEM "
• KOC et al. (US 2015/0195867 A1) entitled: "DISCONTINUOUS RECEPTION (DRX) ALIGNMENT TECHNIQUES FOR DUAL-CONNECTIVITY ARCHITECTURES"
• Kuo et al. (US 2012/0195298 A1) entitled: "METHOD AND APPARATUS TO AVOID IN-DEVICE COEXISTENCE INTERFERENCE IN A WIRELESS COMMUNICATION SYSTEM "




Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/Primary Examiner, Art Unit 2414